DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Note
This application claims priority to several applications, some of which have been patented.  The independent claims of this application contain essentially the allowable features of at least some of those patents.  Examiner has updated the prior art search and did not find sufficient additional art to support prior art rejections in this application.  Therefore, there are currently no prior art rejections for this application.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  Each of these claims appear to contain a typographical error.  Specifically, the words “scalar value” appear in lines 13-14 of Claim 1 and line 18 of Claim 10.  In both cases, it does not appear that these words were intended to be included at these specific points in the respective claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1 and 10, Claim(s) 1 and 10 recite(s):
- data corresponding to plural items, each item being assigned to a category, each item having a corresponding item data, each item data including a set of attributes that represent features of the item, 
- the sets of attributes and the corresponding scalar values for each attribute;
- determining a competitive index for one or more of the attributes based on the corresponding scalar values, wherein the competitive index is determined by, for each of the attributes:  collecting the corresponding scalar values from plural sets of attributes corresponding to plural items to create a set of scalar values for the attribute;
- calculating a percentile rank of each scalar value in the set of scalar values scalar value, wherein the maximum percentile rank and the minimum percentile rank are not the same;
- calculating a numerical value of a percentile rank range of each scalar value;
- determining a maximum percentile rank range and a minimum percentile rank range of the percentile rank ranges;
- for each scalar value, calculating an average of the numerical value of the maximum percentile rank range and the minimum percentile rank range to thereby obtain the competitive index;
- processing the competitive index for each attribute of a corresponding item as an enhanced attribute value in association with the attribute to thereby create an enhanced item record for the item, whereby the enhance item record can be used to evaluate the item with respect to other items in a more accurate manner.
Each of the above limitations falls within the abstract-idea category of “Mental processes” because they can be performed in the human mind, or by a human using a pen and paper.
(Note that calculating an average of the maximum percentile rank range and the minimum percentile rank range also qualifies for the abstract-idea category of Mathematical concepts.)
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as Mental processes but for the recitation of generic computer components, then it falls within the “Mental processes” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- at least one computing device; database of records; records recorded in a database; retrieving from a database; database; data storage; processing by storing data; at least one computer processor; at least one memory device operatively coupled to the at least one computer processor and storing computer readable instructions which, when executed by the at least one computer processor, cause the at least one computer processor:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.

Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-9 and 11-18, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
The added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 4 merely adds a warning generation/determination step to the abstract idea.
(Note that dependent claims 3, 8-9, 12, and 17-18 add pricing limitations which may also cause the related claims to qualify as containing an abstract idea under the “Certain methods of organizing human activity” grouping.)

Claim(s) 1-18 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-14, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-9, 11, 13-14, 16, 18, 21-24, 27-28,  of U.S. Patent No. 7627486 B2 (‘486) in view of Brown, US 6611842 B1.
	As per Claims 1 and 10, ‘486 discloses:
- a method implemented by at least one computing device for enhancing data corresponding to plural items, each item being assigned to a category, each item having a corresponding item record recorded in the database, each item record including a set of attributes that represent features of the item, each attribute being assigned a corresponding scalar value that represents a state of the corresponding attribute (claims 1, 14, and 28);
- retrieving from the database, by at least one computing device, the sets of attributes and the corresponding scalar values for each attribute (claims 1, 14, and 28);
- determining, by at least one computing device, a competitive index for one or more of the attributes based on the corresponding scalar values, wherein the competitive index is determined by, for each of the attributes:  collecting the corresponding scalar values from plural sets of attributes corresponding to plural items to create a set of scalar values for the attribute (claims 1, 14, and 28);
- calculating a percentile rank of each scalar value in the set of scalar values scalar value, wherein the maximum percentile rank and the minimum percentile rank are not the same  (claims 1, 14, and 28);
- calculating a numerical value of a percentile rank range of each scalar value (claims 1, 14, and 28);
- determining a maximum percentile rank range and a minimum percentile rank range of the percentile rank ranges  (claims 1, 14, and 28);
- for each scalar value, calculating an average of the numerical value of the maximum percentile rank range and the minimum percentile rank range to thereby obtain the competitive index  (claims 1, 14, and 28);
- outputting the competitive index for each attribute of a corresponding item as an enhanced attribute value in association with the attribute to thereby create an enhanced item record for the item, whereby the enhance item record can be used to evaluate the item with respect to other items by a computing device in a more accurate manner (claims 1, 13-14, 27-28, and 39);
- a system for enhancing data corresponding to plural items, each item being assigned to a category, each item having a corresponding item record recorded in the database, each item record including a set of attributes that represent features of the item, each attribute being assigned a corresponding scalar value that represents a state of the corresponding attribute, the system comprising: at least one computer processor; and at least one memory device operatively coupled to the at least one computer processor and storing computer readable instructions which, when executed by the at least one computer processor, cause the at least one computer processor (claims 1, 14, and 28).
‘486 fails to disclose storing the output competitive index analysis data in a database.  Brown discloses storing the output competitive index analysis data in a database (column 4, lines 8-22 (product rating database)).  It would have been obvious to one of ordinary skill in the art to modify the invention of ‘486 such that the invention stores the output competitive index analysis data in a database, as disclosed by Brown.  Motivation for the modification is provided by Brown in that this allows for recommendations to be made based on the product rating data (column 4, lines 8-22).

As per Claims 2 and 11, ‘486 further discloses assigning an importance level to at least one attribute, and setting a corresponding threshold to the importance level which indicates a maximum number of attributes that can be absent from an item at said importance level for the attribute values corresponding to the item to be subjected to said step of determining a competitive index (claims 11, 24, and 37).

As per Claims 3 and 12, ‘486 further discloses calculating a correlation reliability value for at least one of the enhanced attribute values, the correlation reliability value being indicative of a correlation between the at least one of the enhanced attribute values and a price offset corresponding to the corresponding attribute (claims 7, 21, and 34).


As per Claims 4 and 13, ‘486 further discloses generating a warning if said correlation reliability value is less than a predetermined level (claims 8, 22, and 35).

As per Claims 5 and 14, ‘486 further discloses disregarding an attribute value in determining the competitive index if the corresponding correlation reliability value is less than a predetermined level (claims 9, 23, and 36).

As per Claims 7 and 16, ‘486 further discloses rating the items based on the enhanced data (claims 1, 14, and 28).

As per Claims 8 and 17, ‘486 further discloses assigning a price value the items based on the enhanced data (claim 18).

As per Claims 9 and 18, ‘486 further discloses wherein the assigning comprises determining a price offset of each item based on an average price of products in the same category as the item (claims 3, 16, and 30).

Claims 1-2, 7-11, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 13, 17, 23, and 28-29 of U.S. Patent No. 8082214 B2 (‘214) in view of Brown, US 6611842 B1.
	As per Claims 1 and 10, ‘214 discloses:
- a method implemented by at least one computing device for enhancing data corresponding to plural items, each item being assigned to a category, each item having a corresponding item record recorded in the database, each item record including a set of attributes that represent features of the item, each attribute being assigned a corresponding scalar value that represents a state of the corresponding attribute (claims 1, 17, and 29);
- retrieving from the database, by at least one computing device, the sets of attributes and the corresponding scalar values for each attribute (claims 1, 17, and 29);
- determining, by at least one computing device, a competitive index for one or more of the attributes based on the corresponding scalar values, wherein the competitive index is determined by, for each of the attributes:  collecting the corresponding scalar values from plural sets of attributes corresponding to plural items to create a set of scalar values for the attribute (claims 1, 17, and 29);
- calculating a percentile rank of each scalar value in the set of scalar values scalar value, wherein the maximum percentile rank and the minimum percentile rank are not the same  (claims 1, 17, and 29);
- calculating a numerical value of a percentile rank range of each scalar value (claims 1, 17, and 29);
- determining a maximum percentile rank range and a minimum percentile rank range of the percentile rank ranges (claims 1, 17, and 29);
- for each scalar value, calculating an average of the numerical value of the maximum percentile rank range and the minimum percentile rank range to thereby obtain the competitive index (claims 1, 17, and 29);
- outputting the competitive index for each attribute of a corresponding item as an enhanced attribute value in association with the attribute to thereby create an enhanced item record for the item, 
- a system for enhancing data corresponding to plural items, each item being assigned to a category, each item having a corresponding item record recorded in the database, each item record including a set of attributes that represent features of the item, each attribute being assigned a corresponding scalar value that represents a state of the corresponding attribute, the system comprising: at least one computer processor; and at least one memory device operatively coupled to the at least one computer processor and storing computer readable instructions which, when executed by the at least one computer processor, cause the at least one computer processor (claims 1, 17, and 29).
‘214 fails to disclose storing the output competitive index analysis data in a database.  Brown discloses storing the output competitive index analysis data in a database (column 4, lines 8-22 (product rating database)).  It would have been obvious to one of ordinary skill in the art to modify the invention of ‘214 such that the invention stores the output competitive index analysis data in a database, as disclosed by Brown.  Motivation for the modification is provided by Brown in that this allows for recommendations to be made based on the product rating data (column 4, lines 8-22).

As per Claims 2 and 11, ‘214 further discloses assigning an importance level to at least one attribute, and setting a corresponding threshold to the importance level which indicates a maximum number of attributes that can be absent from an item at said importance level for the attribute values corresponding to the item to be subjected to said step of determining a competitive index (claims 7 and 23).

As per Claims 7 and 16, ‘214 further discloses rating the items based on the enhanced data (claims 1, 17, and 29).

As per Claims 8 and 17, ‘214 further discloses assigning a price value the items based on the enhanced data (claims 1, 17, and 29).

As per Claims 9 and 18, ‘214 further discloses wherein the assigning comprises determining a price offset of each item based on an average price of products in the same category as the item (claims 1, 17, and 29).

Claims 1, 7, 10, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 13, 15, and 19 of U.S. Patent No. 8751331 B2 (‘331) in view of Brown, US 6611842 B1.
	As per Claims 1 and 10, ‘331 discloses:
- a method implemented by at least one computing device for enhancing data corresponding to plural items, each item being assigned to a category, each item having a corresponding item record recorded in the database, each item record including a set of attributes that represent features of the item, each attribute being assigned a corresponding scalar value that represents a state of the corresponding attribute (claims 1, 6, 8, 13, 15, and 19);
- retrieving from the database, by at least one computing device, the sets of attributes and the corresponding scalar values for each attribute (claims 1, 8, and 15);
- determining, by at least one computing device, a competitive index for one or more of the attributes based on the corresponding scalar values, wherein the competitive index is determined by, for each of the attributes:  collecting the corresponding scalar values from plural sets of attributes corresponding to plural items to create a set of scalar values for the attribute (claims 1, 8, and 15);
- calculating a percentile rank of each scalar value in the set of scalar values scalar value, wherein the maximum percentile rank and the minimum percentile rank are not the same  (claims 1, 8, and 15);

- determining a maximum percentile rank range and a minimum percentile rank range of the percentile rank ranges  (claims 1, 8, and 15);
- for each scalar value, calculating an average of the numerical value of the maximum percentile rank range and the minimum percentile rank range to thereby obtain the competitive index  (claims 1, 8, and 15);
- processing the competitive index for each attribute of a corresponding item as an enhanced attribute value in association with the attribute to thereby create an enhanced item record for the item, whereby the enhance item record can be used to evaluate the item with respect to other items by a computing device in a more accurate manner (claims 1, 8, and 15);
- a system for enhancing data corresponding to plural items, each item being assigned to a category, each item having a corresponding item record recorded in the database, each item record including a set of attributes that represent features of the item, each attribute being assigned a corresponding scalar value that represents a state of the corresponding attribute, the system comprising: at least one computer processor; and at least one memory device operatively coupled to the at least one computer processor and storing computer readable instructions which, when executed by the at least one computer processor, cause the at least one computer processor (claims 1, 6, 8, 13, 15, and 19).
‘331 fails to disclose storing the processed competitive index analysis data in a database.  Brown discloses storing the processed competitive index analysis data in a database (column 4, lines 8-22 (product rating database)).  It would have been obvious to one of ordinary skill in the art to modify the invention of ‘331 such that the invention stores the processed competitive index analysis data in a database, as disclosed by Brown.  Motivation for the modification is provided by Brown in that this allows for recommendations to be made based on the product rating data (column 4, lines 8-22).

As per Claims 7 and 16, ‘331 further discloses rating the items based on the enhanced data (claims 1, 8, and 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Rice, US 6658467 B1 (provision of informational resources over an electronic network);
b.  Ho, US 20030163349 A1 (quality rating tool for the health care industry);
c.  Vig, US Patent No. 6038554 (non-subjective valuing).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






nhe